Mr. Justice Boggs delivered the opinion of the court: The circuit court found from the evidence and recited in its decree that the parties were seized of the premises as alleged; that Briggs, through his agent, Orr, proposed to complainant to exchange said properties; that they combined and conspired together to cheat and defraud complainant and to induce him to make such exchange, and falsely and fraudulently, with intent to cheat and defraud him, represented that said Alabama Hotel was rented to a good tenant at a rental of $4200 per year, payable in monthly installments of $350, for a term expiring the 30th day of July, 1896; that said tenant paid his rent promptly and punctually and had paid all the rent then due, up to and including the rent for the month of December, 1895; that till of said representations were false; that defendant knew they were false when made, and were made solely for the purpose of cheating and defrauding said complainant; that said defendant procured Jordan, the lessee, to represent to complainant that he was paying for said premises a rental of $350 a month, was doing a good and profitable business there, was well satisfied with his business, hotel and terms of lease; that all of said statements were false and were made by said Jordan to complainant at the request of defendant, Briggs, and Orr; that no rent had been paid, that he was not satisfied with said lease, and said business was not profitable; that complainant relied upon and believed said statements to be true, and by reason thereof entered into the said agreement, and, relying implicitly upon such representations, said complainant did afterward execute and deliver said deeds; that Briggs assigned said supposed lease of said hotel, by a written assignment thereon, to the complainant; that complainant learned for the first time that all of said statements were false on December 18, 1895; that said hotel was not rented for $4200 in good faith; that Briggs had executed receipts for the rent for November and December, which rent had never been paid; that the sole consideration thereof was that said lessee would remain in said premises and help Briggs to sell or dispose of the same, and would not disclose the fact that said rent was not and had not been regularly paid, and would assist defendant in his fraudulent purpose; that upon discovering such fraud complainant immediately endeavored to rescind; that Briggs has refused to re-convey; that complainant tendered in open court a re-conveyance. It is urged it did not appear in the evidence the tenant, Jordan, was authorized by the plaintiff in error to make the representations recited in the decree to the defendant in error. The specific ground of this insistence may be best made to appear from the statement thereof in the brief of plaintiff in error, viz.: “The testimony of Jordan, Orr and Briggs shows that Jordan was not requested or authorized to show this property, or make any statements regarding the same, to any person unless such person was sent there by Briggs or Orr with a note or written instructions to Jordan to show the property to such party. When Dunne called, on Sunday, Jordan testifies that he didn’t know Dunne ‘from Adam;’ that Dunne had no written instructions or note from Orr or Briggs.” It clearly appeared in the evidence plaintiff in error authorized Jordan to make the false representations recited in the decree, and in part consideration he should do so agreed Jordan should occupy the hotel without payment of rent. The secret arrangement between the plaintiff in error and Jordan that a written order should be provided directing Jordan to show the hotel to the bearer thereof, was not for the purpose of authorizing Jordan to make the false representations in question. He was otherwise fully authorized as to that. The office of the order or letter was to designate the bearer as a person who contemplated buying or exchanging other property for the hotel, and as one to whom the false representations should be made. Defendant in error came to the hotel as a prospective purchaser, and though he bore no letter he advised Jordan of the purpose of his visit. Jordan thereupon made the fraudulent and false statements set forth in the decree which in part induced the defendant in error to consent to the exchange of the properties. The fraud of Jordan was instigated by the plaintiff in error and was within the scope of the conspiracy between them. It contributed to induce the exchange of properties. The plaintiff in error consented to receive the benefit of the fraud and must be held to have ratified the acts of the perpetrator thereof. Moreover, the evidence warranted the finding that the plaintiff in error, through his agent, Orr, made the like false representations to the defendant in error. These statements were not mere expressions of opinion as to the value or desirability of the property, but were false representations as to an existing fact material for consideration in determining its value, were known to be false, and were deliberately made for the express purpose of deceiving and defrauding the defendant in error. The fact was one peculiarly within the knowledge of the plaintiff in error, Orr and Jordan, and the truth with relation to it could not be ascertained by an inspection of the premises. The value of the hotel property depended largely on the amount to be derived from it by way of rent. In order to increase its value in the estimation of the defendant in error it was falsely represented the hotel was yielding §350 per month rental. The property was mortgaged for §20,500, which entailed an annual interest charge of §1230, payable in semi-annual payments. It yielded nothing whatever, and it would seem idle to enter upon a discussion of the insistence of the plaintiff in error the decree should be reversed on the ground the evidence disclosed only a case of fraud without resulting financial injury. It would serve no useful purpose to enter upon a review of the testimony in detail. We find the decree amply supported by the proof. The principles of law involved are well recognized—in fact are fundamental. It is the peculiar province of a court of equity to grant relief in such cases. The decree must be and is affirmed. Decree affirmed.